Citation Nr: 0631727	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of VA death pension benefits as 
the unmarried widow of a veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  He died in February 1988.  The appellant was his 
spouse at the time of his death.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) that the appellant was not entitled 
to reinstatement of death pension benefits that were 
terminated upon her remarriage in June 1999.


FINDINGS OF FACT

1.  The appellant and the veteran were married in October 
1979.

2.  The appellant's marriage to the veteran was terminated 
by his death in February 1988.

3.  The appellant remarried in June 1999; that remarriage 
was terminated by divorce in August 2003.


CONCLUSION OF LAW

There is no legal basis to reinstate the appellant's 
eligibility for VA death pension benefits as the unmarried 
widow of a veteran.  38 U.S.C.A. § 103 (West 2002); 
38 C.F.R. §§ 3.50, 3.55 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks restoration of VA death pension 
benefits, which were terminated by her remarriage. 

Initial matter - the VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2005).  

However, under the circumstances presented in this case, it 
is not the factual evidence that is dispositive of the 
present appeal, but rather the application of the law and 
regulations to the undisputed facts.  In such cases, the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that VCAA is not applicable.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [regarding 
entitlement to recognition as surviving spouse for purposes 
of reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify provisions of 
VCAA are implicated when question is limited to 
interpretation and application of a statute]; see also 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001) [the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter].  
Therefore, based on the Court's decisions in Dela Cruz and 
Manning, the Board concludes that the appellant's claim for 
reinstatement of death pension benefits is not subject to 
the provisions of the VCAA.



Pertinent law and regulations

The surviving spouse of a veteran who had qualifying service 
during a period of war, and who died due to non-service- 
connected causes, may be entitled to death pension benefits, 
subject to the surviving spouse's annual income. 38 U.S.C.A. 
§ 1541 (West 2002).

For the purpose of administering veteran's benefits, except 
as provided in 38 C.F.R. § 3.52, a "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (defining a 
marriage as one valid under the law of the place where the 
parties resided at the time of the marriage or the law of 
the place where the parties resided when the right to 
benefits accrued) and who was the spouse of the veteran at 
the time of the veteran's death and (1) who lived with the 
veteran continuously from the date of marriage to the date 
of the veteran's death except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without fault of the spouse; and (2) except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50(b) (2006).

Remarriage of a surviving spouse shall not bar the 
furnishing of benefits to such surviving spouse if the 
marriage: (i) was void; or (ii) has been annulled by a court 
having basic authority to render annulment decrees, unless 
it is determined by VA that the annulment was obtained 
through fraud by either party or by collusion. On or after 
January 1, 1971, remarriage of a surviving spouse terminated 
prior to November 1, 1990, or terminated by legal 
proceedings commenced prior to November 1, 1990, by an 
individual who, but for the remarriage, would be considered 
the surviving spouse, shall not bar the furnishing of 
benefits to such surviving spouse provided that the 
marriage: (i) has been terminated by death, or has been 
dissolved by a court with basic authority to render divorce 
decrees unless VA determines that the divorce was secured 
through fraud by the surviving spouse or by collusion.

38 U.S.C.A. § 3.103(d)(2) states the following:

The remarriage of the surviving spouse of a veteran 
shall not bar the furnishing of benefits specified in 
paragraph (5) to such person as the surviving spouse of 
the veteran if the remarriage has been terminated by 
death or divorce unless the Secretary [of VA] 
determines that the divorce was secured through fraud 
or collusion.

The benefits listed under paragraph (5) are dependency and 
indemnity compensation, medical care for survivors and 
dependents of certain veterans, educational assistance, and 
housing loans.  38 C.F.R. § 3.103 (d)(5). They do not 
include VA death pension benefits.

Analysis

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in October 1979.  The 
veteran died in February 1988.  The appellant subsequently 
claimed and received VA death pension benefits, which were 
terminated upon her remarriage in June 1999.  The RO 
subsequently received documentation from the appellant 
showing that she was granted a divorce as of August 2003.  
She thereafter requested that her death pension benefits be 
reinstated, essentially contending that she should not be 
denied death pension benefits inasmuch as her second 
marriage would have lasted only a few months had she had the 
money to obtain a divorce.



The Board has carefully reviewed the law and finds that 
reinstatement of death pension benefits is legally 
precluded.  The statute cited above is clear: reinstatement 
of benefits following the dissolution of the remarriage is 
limited to dependency and indemnity compensation, medical 
care for survivors and dependents of certain veterans, 
educational assistance, and housing loans.  Congress limited 
which benefits could be restored, and such benefits do not 
include death pension benefits. There is no provision in the 
law to reinstate death pension benefits based on a 
terminated marital relationship following the death of the 
veteran, when, as here,  that marital relationship had been 
terminated subsequent to November 1, 1990.  
See 38 U.S.C.A. § 101(d)(2), (5); 38 C.F.R. § 3.55.

In short, in the instant case, death pension benefits were 
properly terminated, and cannot by law be reinstated.  The 
Court has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The appellant's request for reinstatement of death pension 
benefits is such a claim, and it is accordingly denied.

The Board is sympathetic to the appellant's situation.  To 
some extent, she appears to be raising an argument couched 
in equity, in that she contends that it is unfair to deny 
her the benefits she once had based on a failed marriage.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis. See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board has decided this 
case based on its application of this law to the pertinent 
facts.




ORDER


Entitlement to restoration of VA death pension benefits as 
the unmarried widow of a veteran is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


